Citation Nr: 0413408	
Decision Date: 05/26/04    Archive Date: 06/02/04

DOCKET NO.  02-05 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for residuals of metallic 
foreign body in the frontal scalp region.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel




INTRODUCTION

The veteran served on active duty from October 1944 to March 
1946 and from August 1950 to November 1951.  He received a 
Combat Infantryman's Badge during his second period of 
service.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a July 2001 rating decision of the San Juan, the 
Commonwealth of Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA) in which service 
connection for residuals of metallic foreign body in the 
frontal scalp region was denied.  


REMAND

On his May 2002 VA Form 9 the veteran requested a personal 
hearing locally before local hearing officers.  The RO has 
not scheduled the veteran for a RO hearing.  A hearing will 
be granted if an appellant expresses a desire to appear in 
person.  38 C.F.R. § 20.700(a) (2003).  The Board may not 
proceed with an adjudication of the veteran's claim before 
affording him an opportunity to appear at his requested 
hearing.  38 U.S.C.A. § 7107(b) (West 1991 & Supp. 2002); 38 
C.F.R. § 20.700(a).  

To ensure full compliance with due process requirements, this 
case is REMANDED to the RO for the following: 

1.  The RO should schedule the veteran 
for a personal hearing before a hearing 
officer to be held at the RO.  A copy of 
the notice to the veteran of the 
scheduled hearing, reflecting that the 
notice was mailed to his correct address, 
should be placed in the record.  After 
the hearing is conducted, the case should 
be returned to the Board, in accordance 
with appellate procedures.

2.  Following completion of the 
foregoing, the RO is requested to review 
the claims folder and ensure that all of 
the foregoing development actions have 
been conducted and completed in full.  If 
any development is incomplete appropriate 
corrective action is to be implemented.

3.  If the benefit sought on appeal is 
not granted both the veteran and the 
veteran's representative should be 
provided a SSOC on the issue and afforded 
the appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



